Citation Nr: 1728781	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  05-36 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to December 10, 2012 and in excess of 40 percent thereafter for thoracolumbar spine degenerative joint and disc disease (back disability).

2. Entitlement to an initial rating in excess of 10 percent from August 19, 2004 to July 21, 2011 and in excess of 40 percent from July 21, 2011 forward for right lower extremity radiculopathy.

3.  Entitlement to an initial compensable rating for left lower extremity radiculopathy prior to March 12, 2013, and to a rating higher than 20 percent from March 12, 2013, forward. 

4.  Entitlement to total disability rating based on individual unemployability (TDIU) beginning on July 21, 2011.

5.  Entitlement to TDIU compensation prior to July 21, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board previously remanded these issues in May 2009, July 2011, April 2013, and August 2015.

The issue of TDIU prior to July 21, 2011 is remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 3, 2006, the Veteran had flexion of the thoracolumbar spine greater than 60 degrees, combined range of motion greater than 120 degrees, and no muscle spasm or guarding.  

2.  Beginning February 3, 2006, the Veteran had flexion of the thoracolumbar spine limited to 60 degrees and gait abnormalities.  

3. For the period from December 10, 2012 forward, the Veteran has not had ankylosis of the thoracolumbar spine.

4. Prior to July 21, 2011, there was mild, but not greater than mild incomplete paralysis affecting the right sciatic nerve.

5. From July 21, 2011 forward, the evidence does not show severe incomplete paralysis or complete paralysis affecting  the right sciatic nerve.

6.  Prior to March 12, 2003, the Veteran did not have radiculopathy of the left lower extremity.

7.  From March 12, 2003, the Veteran has not had more than moderate incomplete paralysis of the left sciatic nerve.  

8. Beginning on July 21, 2011, the Veteran's service-connected disabilities combine for an 80 percent rating, with a single service connected disability of greater than 40 percent, and his service-connected disabilities prevent him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent prior to February 3, 2006 for the back disability have not been met but the criteria for a 20 percent rating from February 3, 2006 to December 10, 2012 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2016).	

2. The criteria for a rating in excess of 40 percent for the back disability from December 10, 2012 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, DC 5242 (2016).

3.  The criteria for ratings in excess of 10 percent prior to July 21, 2011 and in excess of 40 percent thereafter for right lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.71a, 4.124a, DC 8520 (2016).

4.  The criteria for a compensable rating prior to March 12, 2003, and a rating in excess of 20 percent thereafter for left lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.71a, 4.124a, DC 8520 (2016

5.  The criteria for TDIU compensation have been met beginning July 21, 2011.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19 (2016


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In January 2005 and September 2009, the RO sent the Veteran letters, providing notice that satisfied VA's requirements.  

Next, VA has a duty to assist the appellant in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered.  VA provided examinations for the claims as discussed further on in this decision.  The Board finds the examinations adequate because the examinations document subjective complaints, objective test results, and address the rating criteria and levels of functioning.  The Board also notes the Court's holding in Correia that examinations of disabilities based on limitation of motion should discuss passive range of motion, comparison to the opposite joint, and pain on weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Here, the earlier examiners provided active and passive range of motion and complaints of pain.  The December 2016 examiner documented pain on weight-bearing.  The back has no comparable joint to measure.  Beginning on December 10, 2012, the Veteran is in receipt of the highest rating for the back based on limitation of motion.  Higher ratings require a showing of ankylosis, which would not be demonstrated with these additional tests.  See 38 C.F.R. § 4.71a, DC 5242.  Therefore, an additional examination with the testing discussed in Correia would not provide useful information beneficial to the Veteran

The AOJ substantially complied with the Board's remand directives by obtaining the December 2016 examination.  Further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the issues decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  

II. Rating Analysis

The Veteran contends that his back and right lower extremity radiculopathy should be rated higher than the ratings assigned by the AOJ.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson, 12 Vet. App. 119, 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Disabilities of the low back are rated under section 4.71a for the musculoskeletal system.  The Veteran's back is rated 10 percent disabling prior to December 10, 2012 and a 40 percent thereafter based on Diagnostic Code (DC) 5242-5237.  Diagnostic Code 5242 provides that the back disability should be rated using the General Rating Formula for the Spine or the schedule for Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.  

Under the General Rating Formula for the Spine, a 20 percent evaluation is warranted where the evidence shows forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The criteria for a 50 percent rating are unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

Alternatively, a back disorder can be rated as IVDS with incapacitating episodes.  Under those criteria, found at DC 5243, a 20 percent evaluation requires incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of less than six weeks but more than four weeks and a 60 percent rating is warranted if incapacitating episodes have a total duration of at least six weeks during the past 12 months.  There is no corresponding note allowing for the separate evaluation of any associated neurologic abnormalities.  38 C.F.R. § 4.71a.  

Here, none of the examiners diagnosed IVDS with incapacitating episodes, as defined by VA.  Furthermore, a rating under the criteria for IVDS could not include the separate ratings for radiculopathy.  See 38 C.F.R. §§ 4.14, 4.71a, DC 5243.  Thus, on the facts of this case, consideration under that schedule is not appropriate.

The Board has reviewed the evidence and finds that the Veteran had a progression of back symptoms and additional staged ratings are appropriate.  The criteria for a rating in excess of 10 percent prior to February 3, 2006 have not been met, the criteria for a 20 percent rating from February 3, 2006 to December 10, 2012 have been met, and the criteria for a rating in excess of 40 percent thereafter for the back disability have not been met.  See 38 C.F.R. § 4.71a, DC 5242.

From the date of claim to February 3, 2006, the evidence shows flexion greater than 60 degrees, combined range of motion greater than 120 degrees, and no muscle spasm or guarding.  Private treatment record from August and September 2005 show complaints of back pain, exacerbated by movement, and worsened with sitting, standing, lying, walking, and bending.  During the January 2006 examination, the Veteran reported constant, moderate pain, not being able to walk more than one mile, pain aggravated by bending and twisting, and flare-ups every day that caused severe pain and lasted for two to four hours.  The examiner recorded flexion to 70 degrees without pain and 72 degrees with pain and combined range of motion greater than 120 degrees.  The Veteran experienced pain in all directions of motion, the examiner could not increase his range of motion when moving the joint passively, and he had no additional limitation from pain, fatigue, weakness, or lack of endurance following repetitive use.  The examiner found no evidence of spasms and the Veteran denied incapacitating episodes.  

While the Board has considered the Veteran's reports of pain, flare-ups, and limitations in walking, he had actual flexion to 70 degrees and combined range of motion beyond 120 degrees.  See Mitchell, 25 Vet. App. at 32.  The examiner specifically recorded at what degree of motion he experienced pain.  The Veteran did not articulate how flare-ups affected his range of motion and the December 2016 examiner could not offer an opinion without resorting to speculation.  He was able to walk up to one mile.  There is also no evidence of muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  As such, the Veteran's back disability did not satisfy the criteria for a rating in excess of 10 percent prior to February 3, 2006.  See 38 C.F.R. § 4.71a, DC 5242.

Resolving reasonable doubt in the Veteran's favor, the evidence shows flexion limited to 60 degrees and gait abnormalities that satisfy the criteria for a 20 percent rating beginning February 3, 2006.  A private provider on February 3, 2006 recorded the Veteran's flexion to 60 degrees.  The Veteran continued to have consistent treatment for back pain and November 2008 and April 2009 records note no extension, decent flexion, and decreased rotation but do not provide specific measurements.  In June and July 2009, the Veteran reported pain worse in the mornings and a serious back spasm; the provider noted a mild antalgic gait and use of a TENS unit.  A July 2011 VA treatment record shows the Veteran ambulated with a slightly antalgic gait.  The September 2011 examination report does not provide specific range of motion measurements but notes very limited bending at the waist, pain, increased pain once per week where the Veteran became immobilized, sometimes using a cane for ambulation, and being able to help with household chores like mopping but having increased pain when standing for activities.  

The February 2006 treatment record shows flexion to 60 degrees, which is the highest amount of motion allowed in the 20 percent criteria.  Additionally, treatment records show reports of muscle spasms and that the Veteran walked with an antalgic gait.  These records do not explain which disability caused the gait abnormality, but the Board resolves doubt in the Veteran's favor and finds that it is due to the back.  Flexion limited to 60 degrees and muscle spasm leading to abnormal gait are contemplated by the 20 percent rating criteria.  However, the evidence does not show symptoms that satisfy the higher rating criteria.  Despite reports of pain and functional limitations, the Veteran had actual motion to 60 degrees of flexion.  See Mitchell, 25 Vet. App. at 32.  He continued to be able to assist with household chores with the pain.  Regarding flare-ups, the Veteran reported that he became immobilized but did not address his limitation in terms of limited range of motion.  There is also no evidence of ankylosis.  Therefore, the criteria for a 20 percent rating have been met but the criteria for a 40 percent rating have not been met during this period.  See 38 C.F.R. § 4.71, DC 5242.      

For the period from December 10, 2012 forward, the evidence does not show ankylosis of the thoracolumbar spine.  During the December 2012 examination, the Veteran reported pain and flare-ups in pain when leaning over the sink washing dishes.  The examiner recorded the Veteran's flexion to 70 degrees with pain at 20 degrees, no change after repetition, no guarding or muscle spasm, no IVDS, regular use of a brace, occasional use of a cane, tenderness or pain to palpation, and no neurologic abnormalities other than radiculopathy.  The examiner noted that the Veteran could remove his shoes while sitting, had to take rest breaks when driving, was unable to do any lifting, and could carry groceries.  

During the December 2016 examination, the Veteran reported lumbar pain 60 to 70 percent of the time, being able to sit for two hours and walk for one hour, and flare-ups twice per week with pain for two days during which he stayed in bed but was able to get out of to take care of bathroom necessities.  He noted being unable to pick up items from the floor or put on his shoes and socks.  The examiner recorded flexion to 15 degrees and the Veteran reported not being able to flex at all when his pain was severe.  The examiner observed pain on examination that caused the functional loss of limited flexion and pain with weight bearing.  The Veteran was able to perform repetitive testing with no additional loss of function; pain, weakness, fatigability, or incoordination did not significantly limit functional ability over a period of time.  The examiner noted no additional factors contributing to disability, no ankylosis, no IVDS, no neurologic abnormalities other than radiculopathy, and no assistive devices.  The Board understands and has considered the Veteran's reports of pain, flare-ups, and functional limitation.  However, 50 and 100 percent ratings require showings of ankylosis in the thoracolumbar or entire spine.  The examiners specifically found the Veteran did not have ankylosis.  He has not reported anything to the contrary.  As such, a rating in excess of 40 percent is not appropriate.  See 38 C.F.R. § 4.71a, DC 5242.

Note (1) to the General Rating Formula for the Spine directs that associated neurologic abnormalities be rated separately.  The examiners found no evidence of neurologic abnormalities other than radiculopathy.  The Veteran reported no bowel or bladder impairment.  Similarly, the Veteran has a scar associated with a prior back surgery.  The December 2012 and 2016 examiners observed the scar but recorded it was not painful, unstable, or at least 39 square centimeters.   As such, the scar could not receive a separate compensable rating.  See 38 C.F.R. § 4.118, DC 7801, 7802, 7804.

Regarding radiculopathy, diseases affecting the nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  The Veteran has been assigned a 10 percent rating for his right lower extremity radiculopathy prior to July 21, 2011 and a 40 percent rating thereafter under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  Under the same provisions he was assigned a 20 percent rating for left lower extremity radiculopathy beginning on March 12, 2013.  

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis and a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve, and a 60 percent rating is applicable if the incomplete paralysis is severe with marked muscle atrophy.  An 80 percent rating is available for complete paralysis evidenced by the foot dangling and dropping, no possible active movement below the knee, and weakened or lost flexion of the knee.  Id. 

The Board has reviewed the file and finds that the criteria for ratings in excess of 10 percent prior to July 21, 2011 and in excess of 40 percent thereafter for right lower extremity radiculopathy have not been met.  See 38 C.F.R. § 4.124a, DC 8520.

Prior to July 21, 2011, the evidence shows mild radiculopathy symptoms in the right lower extremity.  Private treatment records from August and September 2005 show no numbness, normal sensation, and absent knee jerks.  January 2006 treatment records show normal strength, normal ankle and knee jerk, and no weakness or numbness.  The January 2006 examiner recorded a negative straight leg raising test, normal motor strength and muscle tone, normal gait, absent ankle jerk, normal knee jerk, and decreased sensations.  A February 2006 treatment record shows a positive straight leg raising test, no decreased sensation, normal strength, and normal gait.  A July 2006 treating provider noted pain revealed on straight leg raising test and absent knee reflexes.  During the March 2011 examination, the Veteran reported numbness and tingling coming from the lumbar spine down the right lower extremity and that he believed he had some weakness.  The examiner noted a negative straight leg raising test and decreased sensation in the toes of the right foot.

During this period, the Veteran's radiculopathy symptoms appear to wax and wane so that his overall condition was mild, not moderate or moderately-severe.  Some providers recorded absent knee or ankle jerks while others found normal results.  Straight leg raising tests were also inconsistent with positive and negative results.  The Veteran reported pain, tinging, and numbness in the leg but generally had normal strength, sensation, and functioning of the lower extremities.  The Board considered the absent jerk testing but finds the inconsistencies of test results insufficient to evidence a heightened level of disability.  During examinations for the back, the Veteran reported ambulating up to one mile during this period.  Given the level of functionality, the evidence of record best supports the mild classification for this period.  See 38 C.F.R. § 4.124a, DC 8520.

Beginning on July 21, 2011, the AOJ assigned the Veteran a 40 percent rating for moderately-severe symptoms.  The evidence does not, however, show severe symptoms characterized by marked muscle atrophy.  During July 2011 treatment, the Veteran endorsed paresthesias of the right thigh and occasional weakness of the right leg.  The September 2011 examination report shows pain radiating in a sciatic type distribution to the back of the right leg, numbness below the knee involving the toes of the right foot, positive straight leg raising test, normal reflexes in the knee, decreased reflexes in the ankle, and decreased sensation in the foot.  The December 2012 examiner recorded normal strength, no atrophy, normal reflexes at knee, absent reflexes at the ankle, normal sensory exam, and negative straight leg raising test.  The Veteran reported no constant pain, mild intermittent pain, mild paresthesias/dysesthesias, and mild numbness.  The examiner identified the sciatic nerve as the nerve involved and classified the symptoms as mild.

During the March 2015 examination, the Veteran reported pain shooting down the leg with numbness and tingling, moderate constant pain, severe intermittent pain, severe paresthesias/dysesthesias, and severe numbness.  The examiner recorded 4/5 muscle strength, no reflexes, and decreased sensation at the thigh, knee, ankle, and foot.  The examiner described the overall disability picture as moderately-severe and discussed trouble with balancing and walking.  The December 2016 examiner recorded normal strength, no atrophy, normal reflexes, normal sensory exam, negative straight leg raising test, and severe intermittent pain, paresthesias/dysesthesias, and numbness.  The examiner also identified sciatic nerve involvement and classified the overall severity as moderate.  The evidence shows classifications from mild to moderately-severe.  The AOJ resolved doubt in the Veteran's favor by finding his disability picture moderately-severe.  The Veteran experienced some severe symptoms and decreased or absent reflexes.  Nevertheless, the evidence shows normal or slightly decreased muscle strength and no atrophy to support a severe classification.  Without evidence of a severe condition, the 60 percent or 80 percent ratings are not appropriate for the right lower extremity.  See 38 C.F.R. § 4.124, DC 8520.

As to the left lower extremity radiculopathy, the February 2006, and December 2012 examinations showed no radiculopathy.  A March 2015 examination report documented that the Veteran had moderate incomplete paralysis of the left sciatic nerve and stated that the Veteran had a lower extremity radiculopathy associated with his back disability.  In the December 2016 examination report, the examiner indicated that the nerve involved was the sciatic nerve but no other nerves.  That examiner included findings of mild intermittent pain, mild paresthesias and or dysesthesias, and moderate numbness.  The examiner indicated that for the left lower extremity the Veteran had mild radiculopathy.  The Board finds these two examinations highly probative of a finding that the left radiculopathy affects only the sciatic nerve and results in no more than the moderate incomplete paralysis for which the 20 percent rating has already been assigned.  Thus, the criteria for a rating higher than 20 percent are not approximated.  The preponderance of evidence also shows that the Veteran did not have radiculopathy of the left lower extremity prior to those examinations and therefore a compensable rating is not warranted prior to the date already assigned by the RO.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could not receive a higher disability rating for his back and right leg disabilities based on the evidence of record.  See 38 C.F.R. §§ 4.71a, 4.124a.  With the periods of increased ratings assigned, the evidence shows generally the same back and radiculopathy symptoms such that additional staged ratings are not appropriate.  See Fenderson, 12 Vet. App. 126-27.

III. TDIU

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

The criteria for compensation based on TDIU have been met beginning July 21, 2011.  See 38 C.F.R. § 4.16.  The Veteran is service connection for cervical and lumbar spine disabilities, radiculopathy of the extremities, coronary artery disease, diabetes, and erectile dysfunction.  On July 21, 2011, his combined rating became 80 percent and he met the schedular criteria for TDIU.  See 38 C.F.R. §§ 4.25, 4.16.  In his application for TDIU, the Veteran reported obtaining three years of high school and working for 40 years in manufacturing for a packing company.  Based on his reports of education and work history, the Veteran is qualified for semi-skilled labor work.  

The evidence shows no functional impairment from the Veteran's diabetes, prostate cancer residuals, and coronary artery disease.  See June 2009, June 2010, April 2014, and January 2017 examination reports.  Instead, the Veteran reports that he had to stop working and is unable to work because of his back and neck disabilities.  The December 2012 examiner noted that his back kept him from doing any lifting but he could do a sedentary job.  The September 2013 examiner opined that the Veteran's lumbar condition mildly limited him from gaining or maintaining certain types of employment.  He explained that the severity of his osteoarthritis is such that high levels of physical employment such as roofing or carpentry would cause undo pain, but there was no evidence to find limits on gainful moderate or mildly physical employment and no limits to sedentary employment.  The March 2015 examiner indicated that the Veteran could have trouble balancing, walking, gripping, twisting, and lifting due to radiculopathy in his extremities.  

The December 2016 examiner noted that the Veteran is unable to pick up items from the floor and should not lift or carry any items over 10 pounds due to his back conditions.  She opined that he could do sedentary work but because he takes morphine for pain, he should not drive on morphine as it causes sleepiness and decreased mental function.  She explained that not being able to drive would make it difficult to get to and from work and decreased mental function would make sedentary tasks of employment challenging.  Based on the examiners' statements, the Board finds that the Veteran's back, neck, and radiculopathy during this period prevented him from doing work that would require physical activity.  His work history and education do not qualify him for most sedentary jobs.  Moreover, the December 2016 examiner opined that he should not drive with his medication making transportation to sedentary work very difficult.  Given the foregoing evidence, the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation and TDIU compensation is warranted beginning July 21, 2011.  See 38 C.F.R. § 4.16.

 
ORDER

A 20 percent rating from February 3, 2006 to December 10, 2012 for the back disability, but not in excess of 10 percent prior to February 3, 2006 or in excess of 40 percent from December 10, 2012 forward, is granted.  

Ratings in excess of 10 percent prior to July 21, 2011 and in excess of 40 percent thereafter for right lower extremity radiculopathy are denied.

A compensable rating prior to March 12, 2013 and a rating in excess of 20 percent thereafter for left lower extremity radiculopathy are denied.  

Compensation based on TDIU from July 21, 2011 is granted.  


REMAND

As noted above, TDIU may be granted when certain threshold requirements are met and the evidence shows that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  Here, the Veteran did not meet the threshold requirements for TDIU until July 21, 2011.  The evidence shows that he stopped working on August 3, 2005.  At that time he was service-connected for the neck, back, and radiculopathy in the right upper and lower extremities.  Those disabilities caused functional impairment but received lower ratings than during the period for which he has been granted TDIU compensation.  VA's policy is to rate totally disabled all veterans who are unemployable and in such cases, the rating boards should submit the case to the Director, Compensation Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(b).  Therefore, the Board remands this claim for the AOJ to refer to the Director, Compensation Service.

Accordingly, the case is REMANDED for the following action:

1. Refer the claim for TDIU prior to July 21, 2011 to the Director, Compensation Service and notify the Veteran of such action.

2. If any claim remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


